      Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOt]THE   DISTRICT OF'NEW Y
LAURA ZILTOLI,

                          Plaintiff(s),                Civil Action No. 1:17-cv-09495(WHP)

            -against-

THE CITY OF'NEW YORK, NYC HUMAN
RESOURCES ADMINISTRATION POLICE
OFFICERS Sgt. JOHN LUGO (TAX RJEG #984447)
and P.O. ANNETTE VASQUEZ (SHIELD#1977),
Individually and in their official capacities,

                          Defendant(s).



            REPLY MEMORANDUM IN SUPPORT OF PLAINTIFF'S
            CROSS.MOTION FOR PARTIAL SUMMARY JUDGMENT



                   Michael F. Rubin, Esq.
                   Kelly & Rubin, LLP.
                   Attorneys for Plaintiff - Laura Zilioli
                   225Broadwayo 3'd Floor
                   New York, New York 10007
                   Telz (212) 691-9393
             Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 2 of 11




                                         TABLE OF'CONTENTS



 PRELIMINARY STATEMENT                                                                                  I

             Plaintiff has established a Prima Facie Claim for Negligent Hiring
             and entitlement to Judgment as a Matter of Law                                        2-4

             continuing to Assert that Assault specificity is the Law doesn't make it so   .        4

             Proximate Cause.                                                                  ....4-5
             Neither Jones-Alexis nor Freeman is entitled to Governmental Immunity                  .5

             Jones-Alexis.                                                                        5-6

             Immunity for Dexter Freeman                                                           6-7

CONCLUSION                                                                                           7




                                                     l_

mfr: zilioli.reply table of contents
             Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 3 of 11



                                          TABLE OF'AUTHORITIES


 Cases                                                                         Paee(s)

Adorno v. Correctional Services Corp.
 312 F.Supp.2d at 518 . .                                                            2

Doe v. Montefiore Med. Ctr.
 598 Fed Appx 42,43 (2dCir 2015). . .         .                                     .4

Richardson v. Citv ofNew York
 04 CIV. 05314 (THK),2006 WL 3771115 [SDNY Dec.21,2006], affi,326Fed,
   Appx 580 (2d Cir 2009). . . .                                                     .2

Sheila C. v. Povich
 2 Misc.3d 315, 324, 768 N.Y.S.2d 571, 580 (2003).                                   2

Tsesarskaya v CiE ofNew York
 843 F Supp 2d 446,463-64 (SDNY 2012).                                              .2

Villar v. Howard
 28 NY3d 74, 80-81 l20t6l                                                            5

Wilson v. Diocese ofNew     No.96 Civ.2400(JGK)
 No. 96 Civ.2400(JGK), 1998 WL 82921, at*3-4 (S.D.N.Y. Feb.26,1998)                  2

Statutes                                                                       Paee(s)

Fed R Civ 56                                                                         I




                                                   l-
mfr: zilioli.reply table of authorities
                Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 4 of 11



 T]I\ITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF I\-EW YORK
                                                                             x
 LAURA ZILIOLI,
                                                              Plaintiff,          REPLY MEMORANDUM
                                                                                  IN SUPPORT OF
                                           -against-                              PLAINTIFF'S CROSS.
                                                                                  MOTION FOR PARTIAL
 THE CITY OF NEW YORK NYC HUMAN                                                   SUMMARY JUDGMENT
 RESOURCES ADMINISTRATION OFFICER SGT.
 JOHN LUGO (TAX REG # 984447), p.O. AI\NETTE                                      17   Civ.949s (wHP) (SI9
 VASQUEZ (SHIELD # L977),INDTVTDUALLY ANn
 IN THEIR OFFICIAL CAPACITIES,

                                                          Defendants.
                                                                             x

 Kelly & Rubin, LLP. by Michael F. Rubin, Esq. attorney for plaintiff Laura Zilioli.

                 Plaintiff, Laura Zilioli by her attorney Michael F. Rubin, respectfully submits this Reply

Msmorandum in support of her Cross-Motion for Partial Summary Judgment under Rule 56                          of
the Federal Rules of                   Civil Procedure.

                                                 PRELIMINARY STATEMENT

                 In the City's attempt to defeat the plaintiff s motion seeking partial summary judgment

on liability, it is clear that assertions and conclusions offered by the City are unsupported by the

facts and the                   law.   Throughout their opposing papers, the City ignores obviously damaging

statements in testimony given by critical witnesses Kelly Jones-Alexis and Dexter Freeman, to

argue in support of their untenable position.

                Counsel's continuous use               of misleading conclusory   phrases such as "comprehensive

background check", and "discretionary judgment", disregards the acfual deposition testimony

and evidence. They use the phrase 'owould have" as a substitute for "did" when describing

whether Kelly Jones-Alexis said or did something, in an attempt to convey that she actually did

the things she said she "would have" done.


mfi: zilioli.rply MEMO ollaw pl MSJ
                 Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 5 of 11



                                       Plaintiff has established a Prima tr'acie Claim for Neelieent Hiring
                                                 and entitlement to Judgment as a Matter of Law


                  The issues before the court in this motion are simple: has the plaintiff established as              a

 matter of law each and every element of the cause of action of negligent hiring? These are:                         (l)
 that the tort-feasor and the defendant were in an employee-employer relationship; (2) that the

 employer knew or should have known of the employee's propensity for the conduct which

 caused the                injury prior to the injury's occunence; and (3) that the tort was committed on the

 employer's premises or with the employer's chattels.'                     "   Tsesarskaya   v City of New York,843 F

 Supp 2d 446,463-64 [SDNY 2012]. We have.

                 There is no question that not only has a prima facie case has been made out on the

 evidence before the court, but entitlement to judgment as matter of law has as                        well. It is well
 settled that prima focie evidence is evidence which                     if accepted   as true, satisfies each and every

 element of the cause of action. The first and third elements of the cause of action cannot be

 disputed. Lugo was an employee of the City and the assault occurred on City premises.

                 The second element is satisfied here in two ways. The allegation against Lugo for

assaulting his girlfriend should have triggered a further investigation and the allegation itself

placed the City on notice of Lugo's propensity for assaultive behavior. The second element is

satisfied when the ernployer failed                        to   investigate a prospective employee notwithstanding

knowledge of "facts that would lead a reasonably prudent person to investigate that prospective

employee," Adorno,3l2 F.Supp.2dat 518 (quotingSheila C.v. Povich, 2 Misc.3d 315,324,768

N.Y.S.2d 571,580 (2003)); see also Wilsonv. Diocese of New York,No.96 Civ.2400(JGK),

1998         WL 82921, at *3-4 (S.D.N.Y. Feb. 26, 1998). Richardson v City of New York, 04 CIY.

05314 (THK), 2006 WL 3771115 ISDNY Dec.21,2006], affi,326 Fed Appx 5S0 [2d Cir 2009].



nfr: ?ilioli.rply MEMO of law pl MSJ
                                                                     2
                 Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 6 of 11



                   The City did nothing to follow up on the assault allegation, instead relying only on the

 outcome of the case. It is also satisfied because the HRA's Assistant Deputy Commissioner for

 Police Operations, Dexter Freeman admitted the investigation was not done properly.

                   The City however, claims that Freernan's admission that the City did not do a thorough

 investigation does not bind them.

                   Whether or not he was a FRCP 30 (bX6) witness, Mr. Freeman's testimony as a high

 ranking official in the HRA Police Department is a damning evidentiary admission. With the

 standard of review                     for a summary judgment motion well known to this court, what rational trier

 of fact could find that the City conducted a full and compete background check on Lugo, when

 the man tasked with the decision to hire Lugo says they did not?

                  At the time he was asked to consider hiring Lugo,              Freeman only knew that Lugo had

 "derogatory information" in his past. [that he had two low level convictions] And since he didn't

 interview Lugo, Freeman relied upon the people who did the interview and background checks.

 When asked if a full and complete job was done investigating Lugo, he said "no, it wasn't". Ex.

M       (Freeman Dep.) at P. 48 L15 to P. 49                     line 14. And now the City seeks to disavow that

testimony by claiming he's "only" afact witness? He                         ls a fact witness, one who has offered

devastating testimony about the scope and quality of the background check done on Lugo. No

"rational trier of fact" could come to any conclusion other than to agree with him.

                  The City's claim that it did a "comprehensive background check" is unpersuasive. The

conclusion to be drawn about the Jones-Alexis investigation is that despite her claim, she never

realized that Lugo lied on his application, never found out about the actual crimes he was

charged with, and therefore never considered these facts in her review of the                    file. It flies in the
face        of     reasonableness           to say that   if she did find it, she still would have passed him on as

nrfr: zilioli.rply MEMO of law nl MSJ
                                                                    J
                 Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 7 of 11



  "qualified for consideration", that she would not have made a single note in the file about finding

  it or about speaking to a supervisor about it.              She did neither.

                   The fact that she didn't follow up on the NYPD's failure to respond to her request for

 their file on Lugo, only further demonstrates how negligent her "investigation" was.

                   Like Mr. Freeman said, Lugo's file should never have even made                        it to him for
 consideration; it should have been rejected before he was consulted.

                                           Continuing to assert that assault specificitv
                                                  is the law doesn't make it so.


                  Despite clear Second Circuit authority to the contrary, the City continues to assert that an

 employer must be aware of the specific type of assault propensity of an employee, before they

 can be held liable for negligent hiring.              [MOL in Opp P.8]

                  This is simply not the       law. Continued reliance on case law that was decided before the
 2015 decision in Doe v. Montefiore Med. Ctr.,598 Fed Appx 42, 43 [2d Cir 2015], which the

 City now agrees holds that assault specificity is not settled in New York, is inappropriate. Each

 and every case cited in their memorandum of law offered                   in support of   o'assault
                                                                                                       specificity", was

decided before the Second Circuit addressed the issue in 2015.

                                                        Proximate cause

                  The defendants' assertion that the plaintiff has not established foreseeability is an atternpt

to take the obvious purpose behind the HRA's same-sex arrest policy and obscure it. The HRA

had in place a written policy designed to prevent males and females from being left alone during

arrest processing. The                  policy called for a member of the same sex of the arrestee to be present.

The reason for having the policy in place is obvious to any reasonable person. It's to prevent




mfi': zilioli.rply MEMO of law nl MSJ
                                                                4
                Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 8 of 11



 opporhrnities for sexual misconduct.                         If that were not the case, the sex of the additional officer

 mandated to be with the arrestee would not have been specified.

                  Incredibly, the City falsely states that the HRA's same sex policy "explicitly indicates

 that      it is designed" only to reduce "any impression of misconduct on the part of HRA                         police

 officers". Stmt of undisputed facts fl119. They seem to be arguing that it's not in place to

 actually prevent misconduct on the part of HRA police officers, only to reduce any impression

 of misconduct. The argument is ridiculous on his face. The document is available for the court
                                        ooR"
to review as Exhibit                           of Rubin declaration attached to plaintifPs original moving papers.

                                  Neither Jones-Alexis nor Freeman is entitled to Governmental Immunitv

                 The burden of proof in establishing entitlement to govemmental immunity is upon the

municipality asserting                         it.   "[R]esolution   of   defendant's argument that   he is entitled to
governmental immunity-[is] an affirmative defense on which he bears the burden of proof..."

 Yillarv. Howard,28 NY3d 74, 80-81 12016l.

                 In this two prong analysis, the City must establish as a matter of law that Jones-Alexis

and Freeman were employees who were authorized to exercise discretion in their jobs, and                             if   so,

that they exercised discretion here. Jones-Alexis is not a discretionary employee and she did not

exercise any here. Freeman is a discretionary employee, but he did not exercise any here.

                                                                 Jones-Alexis

                 In the context of                   Jones-Alexis, the first prong can be stated simply: oogiven the

information provided by Lugo, did Jones-Alexis have the discretion to place Lugo in a category

other than "qualified for consideration"?

                The fact that Jones-Alexis was required to place Lugo in the "qualified for consideration

category'o is made clear by her own testimony, see Rubin Decl. Ex.                            I (Jones-Alexis Dep.) at P


mfi: ilioli.rply MEMO of law pl
                                                                          5
                                  MSJ
                 Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 9 of 11



  107       L 9-14 and L l8-2I.              When asked by counsel for the City about her ability to exercise

 discretion in this area, Jones-Alexis answer the following question, the following way. "...Did

 you have discretion in giving an ultimate determination whether it was qualified, qualified for

 consideration, or disqualified?" Answer: "no"

                  Because Lugo has "derogatory information" in his file, (he was arrested) Jones-Alexis

 was required to place him in the "qualified for consideration" category. To further solidifu the

 fact that Jones-Alexis was obligated to categorizeL:ugo as such, she went on to say Rubin Decl.

 Ex.       I    (Jones-Alexis Dep.) at          P   107   L     18-21: oowell,   for qualified we were able to make a
 determination, like I can sign off, qualified for consideration and disqualification, no".

                  Subsequently, and apparently because she was unhappy with her own witness's answers,

 counsel for the City asked a series of leading questions designed to elicit the answer she sought.

                                                 Immunitv for Dexter Freeman

                  The City claims without authority that Mr. Freeman's involvement in hiring Lugo entitles

thern to Governmental Immunity. The DCAS file, which failed to take note of Lugo's lies, was

not shared with anyone at HRA, including Freeman. The ernail he was sent asking him to

consider hiring Lugo did not mention                      it.   It's not clear how the City can reasonably   argue that

Mr. Freeman considered the false statements in Lugo's application when he wasn't aware of

them. Their argument that any discretion exercised by Alexis-Jones at the lower level can

somehow be attributed to Freeman [Reply Aff P. 22] is offered without authority.

                 The City cannot assert immunity for him because as Freeman made very clear in his

deposition testimony,                  in his decision to hire Lugo,     he never exercised any discretion relative to

the alleged negligence. His decision to hire Lugo did not actually result from discretionary

decision-making-i.e., "the exercise of reasoned judgment which could typically produce


nrfri zilioli.Dly MEMO of law Dl MSJ
                                                                     6
               Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 10 of 11



 different acceptable results." Freeman was simply never given the chance to exercise discretion

 on these issues.

                  While Freeman is a discretionary decision maker, because he did not exercise it here,

 immunity cannot attach.

                                                              CONCLUSION

                  There is no view of the evidence in this case from which a reasonable fact-finder could

 conclude that the City did not negligently hire former Sergeant John Lugo. Each of the three

 elements               of the             negligent hiring cause   of   action has been either admitted or are clearly

 established as a matter of law.

                 The five known allegations of assaultive behavior made against Lugo before the assault

on Zilioli, clearly demonstrates that the City was on notice of Lugo's propensity for assaultive

behavior, and with regard to the pre-a:rest allegation, they should have investigated further.

                 An admission that such an attack was foreseeable is contained in the HRA PD's written

policy of requiring a same-sex officer in close proximity to an arrestee throughout the entire

period of processing.

                 The City's negligence proximately caused Zilioli's injury. Had the City simply followed

its own procedures and rejected Lugo's application, he would not have been in a position to

injure the plaintiff.

                 Wherefore, it is respectfully requested that the plaintiffs motion as to the first cause of

action in the TAC, seeking an order finding liability against the City be granted, and the matter

be set down for a trial on damages.



DATED:                               New York, New York
                                     September 27,2019


Dfr: zilioli.rply MEMO of         pl MSJ
                            law
                                                                         7
              Case 1:17-cv-09495-WHP Document 106 Filed 09/27/19 Page 11 of 11



                                                       Yours, etc.,




                                                                F.     Esq. (0697)
                                                       Attorney for Plaintiff(s)
                                                       225Broadway,3rd Floor
                                                       New York, New York 10007
                                                       Tel. (212) 691-9393

 TO:            BridgetteNunez-Figueroa,Esq.
                Assistant Corporation Counsel
                Corporation Counsel ofNew York
                100 Chwch Sheet
                New York New York 10007
                Tel. Qt2)3s6-1643
                VIA ECF




nF: zilioli.rplyMEMOof law pl MSJ
                                                 8
